Order, Supreme Court, New York County (Nicholas Figueroa, J.), entered April 5, 2005, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
This complaint against the New York City Police Department, *224like the one plaintiff filed several years ago against Nassau County (Coleman v Nassau County, 2 AD3d 562 [2003], lv denied 2 NY3d 707 [2004], cert denied 543 US 933 [2004], reh denied 543 US 1178 [2005]), fails to state any cognizable cause of action. Concur—Mazzarelli, J.E, Andrias, Nardelli, Gonzalez and Malone, JJ.